Title: From Thomas Jefferson to Steuben, 3 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council April 3. 1781.

No term having been fixed by the Executive for the Service of the Militia, I do not know whence it could have been collected that it was within ten days of expiring. Nevertheless it is most certain that they would have been relieved long e’er this had it not been for the enterprize meditated against Portsmouth. It was thought too dangerous to change the whole Body of Militia at the critical juncture. The Moment that Object was laid aside we called for Militia from the underwritten Counties, who with those before called from Loudoun, Fauquier, Fairfax, Prince-William, Spotsylvania, Caroline and Culpeper were intended to constitute the force acting in the feild the succeeding two or three Months, discharging all others as fast as these should come in. From these Calls we expected 2700 Men, the number you had desired to be kept up while nothing offensive was meditated. Of all this we gave notice to the Marquis Fayette, the then Commanding Officer. Considering the unusually long tour the Riflemen and other Militia below have served, I think every Acknowledgment of their patient service just, and every encouragement necessary to keep them contentedly till the arrival of the reliefs ordered. From the Counties undermentioned, I suppose  we are not to expect the Men till the middle of this Month, and that it will be the last of the Month before all will get in. We take for granted you will be pleased always to notify to the Executive the number of Men you think requisite in the feild which may enable them to give orders for them on the proper Counties.
I am with much respect Sir Your most obedt Servt,

h: Jefferson

